Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 19-36 are pending.  
Priority
Instant application 16463653, filed 5/23/2019 claims priority as follows:

    PNG
    media_image1.png
    86
    407
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from both IDS(s) received 11/4/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 8/30/2021, Applicant elects Compound 5:

    PNG
    media_image2.png
    198
    335
    media_image2.png
    Greyscale
.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25 is withdrawn as not reading on an elected specie.  
If the elected specie is not identified in the art then Examiner will expand his search.
The elected specie was not identified in the art.  
If Applicant drafts an independent claim containing the elected specie as the single compound in the claim then that claim would be allowable.
Examiner expanded his search to the species below.  The species read on claims 19-36.

Claims Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 19-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20130153867 (“the ‘867 publication”, made of record on the IDS).
This rejection applies to an expanded specie.
The ‘867 publication teaches compounds CH-14, CH-15 and CH-17 for example.

    PNG
    media_image3.png
    218
    430
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    262
    458
    media_image4.png
    Greyscale
.
In this case, R1, R3-4,, R5, R7-8 = H.  R2 and R 6 = phenyl, naphthyl, or pyridyl (substituted or unsubstituted aromatic or heteroaromatic compounds with 5 to 40 ring atoms); Ar1-4 = phenyl or naphthyl (substituted or unsubstituted aromatic having 5 to 40 ring atoms).  
Further, the ‘867 publication teaches that and the genus of formula (II):

    PNG
    media_image5.png
    56
    267
    media_image5.png
    Greyscale
.
	The ‘867 publication fails to teach an anticipatory specie because instant claim 19 requires that at least one of Ar1-Ar4 be represented by formula (II), and Ar5-Ar6 cannot be a hydrogen atom.  The species above contain hydrogen atoms at these positions.
	However, it would have been prima facie obvious to substitute alkyl groups or aromatic groups on these positions of the species above because structurally similar compounds are expected to have similar properties.  In this case the ‘867 publication teaches in overlapping 
With respect to claim 20-22, the rationale above is applied given the teachings of [0024] above one could substitute known groups an expect success because structurally similar compounds are expected to have similar properties.  The groups taught include alkyl and C6-C20 ring carbons.
With respect to instant claims 23-27, the ‘867 publication suggests alkyl having 1-6 and aryl rings from 6 to 20 for carbon atoms example (6 is phenyl for example). Absent evidence of unexpected results, given the overlapping genus the same utility and the suggestion of substitution these claims are deemed obvious based on the rationale above.
	With respect to claim 28-29, the ‘867 teaches examples wherein Ar11 or Ar12 is phenyl and pyridyl for example (see examples above).  
	With respect to claim 30-32, the ‘867 publication exemplifies at least –H for example.
	With respect to claim 33, the ‘867 publication teaches that C1-C6 alkyl are preferred which overlap with methyl and isopropyl, further, the ‘867 publication teaches C6-C20 ring carbon atoms which encompasses phenyl.  Still further, the examples teach at least phenyl for Ar11 and Ar12.
With respect to 34-36, the ‘867 publication teaches for example cathodes, anodes, layers of the material, a device, as well as blocking layers and a hole transport layer:
[0003] The present invention relates to an organic light emitting device. More specifically, the present invention relates to a white organic light emitting device in which efficiency is improved by specifying an energy level of a hole transport layer or a blocking layer adjacent to a light emitting layer.
[0011] The tandem organic light emitting device is characterized in that respective light emitting diode layers interposed between an anode and a cathode are deposited without using a mask, and organic films including the organic light emitting layers are sequentially deposited under vacuum using different materials.

	After consideration in light of the overlapping genus, the species taught by the ‘867 publication, the preferred groups, and the common utility the claims are viewed as being obvious over the ‘867.  The rationale is presented above.
	
Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622